Citation Nr: 0123886	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a skull injury with scalp laceration, cerebral 
concussion and post-traumatic headaches. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran's appeal was previously before the Board in 
August 1999.  In that decision, the Board denied the 
veteran's claims for an evaluation in excess of 30 percent 
for residuals of a skull injury with scalp laceration, 
cerebral concussion and post-traumatic headaches and TDIU.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2000, the VA Office 
of the General Counsel (General Counsel) filed a Joint Motion 
for Remand and to Stay Further Proceedings (Motion).  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In its Motion, General 
Counsel referenced to a June 4, 1998, VA treatment report, 
which was argued to have been relevant to the increased 
evaluation and TDIU claims.  However, the June 4, 1998, VA 
clinical record was not considered by the Board in August 
1999 because it was not associated with the claims files at 
the time.  However, General Counsel maintained that the Board 
had constructive, if not actual knowledge, of the June 4, 
1998, VA clinical record.  Therefore, the June 4, 1998 could 
"reasonably be expected to be before the Board."  Bell v. 
Derwinski, 3 Vet. App. at 611, 613 (1992).  The effect of 
this motion, which was accepted by the Court in November 
2000, was to vacate the August 1999 BVA decision insofar as 
it denied the veteran's claims for entitlement to an 
increased evaluation for residuals of a skull injury with 
scalp laceration, cerebral concussion and post-traumatic 
headaches and TDIU in light of Bell v. Derwinski, Id.

REMAND

While appeal of this case was pending, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096 (2000) became effective.  The VCAA 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
The VCAA also eliminated the concept of a well grounded 
claim.

As alluded to above, in November 2000 the Court, in part, 
vacated the Board's August 1999 decision and remanded the 
case in light of a June 4, 1998, VA clinical report, which 
pre-dated the Board's August 1999 decision and was found to 
have been constructively before the Board in accordance with 
Bell v. Derwinski, Id.  
 
However, the June 4, 1998, VA clinical treatment report is 
not contained in the litigation file, briefface or claims 
files.  A review of the claims files reflects that in August 
2001, the Board contacted the RO in Detroit, Michigan to 
obtain the June 4, 1998, VA clinical report but was informed 
that it was not of record.  As this record post-dates VA 
clinical and treatment records already contained in the 
claims file and has been found to have been relevant to the 
issues on appeal, the RO should attempt to secure the June 4, 
1998, VA clinical record and any additional VA treatment 
records which are available, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and Bell v. Derwinski, supra.

The Board notes that the veteran was last examined by VA for 
his residuals of a skull fracture with a scalp laceration, 
cerebral concussion, and post-traumatic headaches in November 
1997.  The Board is of the opinion that a more recent 
examination is necessary in order to determine the current 
severity of the disorder prior to final adjudication of the 
veteran's claims.  In this regard, VA has a duty to assist 
the veteran in the development of all facts pertinent to the 
claims, including obtaining VA examinations which are 
adequate for adjudication, as well as the duty to obtain all 
relevant treatment records.  Littke v. Derwinski, 1 Vet. App. 
90 (1990). 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
his attorney and request that they 
provide a copy of the June 4, 1998, VA 
clinical record referred to in this 
decision.  If neither the veteran or his 
attorney are able to secure a copy of the 
June 4, 1998, VA clinical record this 
fact must be documented in the claims 
files.

2.  The RO should also request the 
veteran to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to the issues of entitlement to 
an increased evaluation for residuals of 
a skull fracture with scalp laceration, 
cerebral concussion and post-traumatic 
headaches and TDIU since 1998.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

4.  The RO should afford the veteran a 
complete VA neurological evaluation by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected 
residuals of a skull fracture with scalp 
laceration, cerebral concussion and post-
traumatic headaches.  The examiner is 
specifically requested to comment on 
whether or not the veteran has very 
frequent and completely prostrating and 
prolonged attacks which are productive of 
severe economic inadaptabiltiy.  The 
examiner must comment on the effect that 
the veteran's post-traumatic headaches 
have on his ability to obtain and 
maintain gainful employment. All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims files must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims files have been 
reviewed.  If deemed necessary to render 
this opinion, the RO should conduct a 
social and industrial survey to clarify 
the veteran's occupational history and to 
determine the degree of work impairment 
due to the service-connected disability.  

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of VCAA.  

5.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
evaluation for residuals of a skull 
fracture with scalp laceration, cerebral 
concussion and post-traumatic headaches 
and TDIU.  The RO should also consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

6.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his attorney and they 
should be afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




